ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
CJW Contractors, Inc.                         )      ASBCA No. 61833
                                              )
Under Contract No. N40085-16-D-0300           )

APPEARANCE FOR THE APPELLANT:                        Douglas L. Patin, Esq.
                                                      Bradley Arant Boult Cummings LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew S. Hawkins, Esq.
                                                     Julie Ruggieri, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Appellant has requested, and the government
does not object to, dismissal of this appeal without prejudice. Accordingly, it is
dismissed from the Board's docket without prejudice.

       Dated: April 17, 2019




                                                   dmin· ative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61833, Appeal of CJW Contractors,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals